Exhibit 10.24
PERFORMANCE EQUITY PAYMENT PROGRAM
DEFERRED SALARY AGREEMENT
     This Performance Equity Payment Program Deferred Salary Agreement made as
of the 4th day of January, 2010 (that is, the first business day of January) by
and between ALLEGHENY TECHNOLOGIES INCORPORATED, a Delaware corporation (the
“Corporation”) and [NAME] (“the Employee”).
     WHEREAS, the Corporation sponsors and maintains the Allegheny Technologies
Incorporated Stock 2007 Incentive Plan, as may be amended from time to time (the
“Incentive Plan”);
     WHEREAS, the Personnel and Compensation Committee of the Board of Directors
(the “Committee”) has authorized certain automatic grants under a Performance
Equity Payment Program (“PEPP”) which is a part of the Incentive Plan and the
Committee has adopted certain administrative rules to govern the PEPP (the
“Rules”);
     WHEREAS, the Corporation desires to encourage the Employee to remain an
employee of the Corporation and, during such employment, to contribute
substantially to the financial performance of the Corporation and, to provide
that incentive, the Corporation has awarded, subject to the performance and
employment restrictions described herein, the Employee an aggregate of
$                     as deferred salary (“Deferred Salary”);
     WHEREAS, the Deferred Salary is subject to the Corporation’s attainment of
the performance requirements set forth in Paragraph 3(b) (the “Performance
Criteria”) and the Employee’s remaining as an employee of the Corporation for
the Restricted Period, except for reasons of death, Disability or Retirement;
and
     WHEREAS, the Corporation and the Employee desire to evidence the award of
the Deferred Salary for the 2010 year and the terms and conditions applicable
thereto in this Performance Equity Payment Program Deferred Salary Agreement.
     NOW THEREFORE, in consideration of the mutual promises and covenants
contained herein and intending to be legally bound, the Corporation and the
Employee agree as follows:
     1. Grant of Deferred Salary Subject to Restrictions. The Corporation hereby
grants to the Employee, as of the date first written above, the Deferred Salary
subject to the restrictions and other terms and conditions set forth herein. The
Deferred Salary shall be held in the custody of the Corporation or its designee
until the expiration of the applicable Restrictions.
     2. Restrictions. The following restrictions shall apply to the Deferred
Salary:

 



--------------------------------------------------------------------------------



 



     (a) The Deferred Salary may not be transferred, assigned, pledged,
hypothecated or otherwise encumbered or disposed of during the “Restriction
Period” as defined below.
     (b) The Deferred Salary is subject to forfeiture during the Restriction
Period in accordance with Paragraph 4 of this Agreement.
     (c) The Deferred Salary shall be held in custody by the Corporation or its
designee until such time as the Performance Criteria are attained and the
Restriction Period shall have been deemed completed.
     3. Term of Restriction.
     (a) Subject to the forfeiture provisions of Paragraph 4 of this Agreement,
the Restrictions shall lapse with respect to the Deferred Salary on the
December 31, 2010 if (i) the Employee is an employee of the Corporation on
December 31, 2010, if a business day and, if not a business day, on the business
day next preceding December 31, 2010 and (ii) the Committee determines the
Performance Criteria for 2010 will have been met.
     (b) For purposes of this Agreement, the “Performance Criteria” shall mean
that the income before taxes of the Corporation, measured under GAAP, shall be
at or exceed breakeven, in the aggregate, for the 2010 fiscal year of the
Corporation. The period for measuring the Performance Criteria shall end as of
December 31, 2010 and the Committee shall as promptly as possible as of
December 31, 2010 estimate whether the Performance Criteria for 2010 have been
met.
     (c) The period from the Date of Grant until the lapse of the applicable
Restrictions and employment continuation obligations with respect to the
Deferred Salary is the “Restriction Period” for purposes of this Agreement.
     (d) On December 31, 2010, if a business day or, if not a business day, on
the next preceding business day without a forfeiture of the applicable Shares
Subject to Restrictions, and upon the satisfaction of all other applicable
conditions as to such Shares Subject to Restrictions, the Corporation shall
deliver or cause to be delivered to the Employee the Deferred Salary, net of
withholding for taxes.
     4. Forfeiture of Deferred Salary Subject to Restrictions. If Employee’s
employment with the Corporation and all of its direct or indirect subsidiaries
is terminated by either party for any reason, including, but not limited to, the
involuntary termination of the Employee’s employment with the Corporation for
any reason, with or without cause, other than the Employee’s death, disability
or retirement with the consent of the Corporation when the Employee is at least
55 years of age with at least five years of service (“Retirement”), all rights
of the Employee to the Deferred

2



--------------------------------------------------------------------------------



 



Salary which remain subject to the Restrictions shall terminate immediately and
be forfeited in their entirety. If the Employee dies or becomes disabled during
the Restriction Period, the Deferred Salary will immediately vest. If the
Employee retires with the consent of the Corporation when the Employee is at
least 55 years of age with at least five years of service, the Employee (or the
Employee’s beneficiary) shall receive the Deferred Salary when, if and to the
extent, the Restrictions lapse under Paragraph 3 in a proportion determined by
multiplying the amount of the Deferred Salary by a fraction, the numerator of
which is the number of days following the Date of Grant to and including the
last day of the Employee’s employment and the denominator is 365.
     5. Change of Control. All Deferred Salary shall fully vest in the event of
a Change of Control as defined in the Administrative Rules.
     6. Withholding. The Corporation or its direct or indirect subsidiary may
withhold from the amount of the Deferred Salary any cash amount payable
hereunder or any other cash payments due to Employee all taxes, including social
security taxes, which the Corporation or its direct or indirect subsidiary is
required or otherwise authorized to withhold with respect to the Deferred
Salary.
     7. No Right to Continued Employment; Effect on Benefit Plans. This
Agreement shall not confer upon Employee any right with respect to continuance
of his or her employment or other relationship, nor shall it interfere in any
way with the right of the Corporation or its direct or indirect subsidiary to
terminate his or her employment or other relationship at any time. Income
realized by Employee pursuant to this Agreement shall be included as base
salary, compensation or similar terms for determining benefits under the
Company’s Supplemental Pension Plan and Restoration Plan but not for any other
benefit or compensation plan in which Employee may be enrolled or for which
Employee may become eligible unless otherwise specifically provided for in such
plan.
     8. Employee Representations. In connection with the issuance of the
Deferred Salary Award, Employee represents the following:
     (a) Employee has reviewed with Employee’s own tax advisors, the federal,
state, local and foreign tax consequences of this Agreement and the transactions
contemplated hereby. Employee is relying solely on such advisors and not on any
statements or representations of the Corporation or any of its agents. Employee
understands that Employee (and not the Corporation) shall be responsible for
Employee’s own tax liability that may arise as a result of this Agreement and
the transactions contemplated hereby.
     (b) Employee has received, read and understood this Agreement and the
Incentive Plan and the Rules and agrees to abide by and be bound by their
respective terms and conditions.

3



--------------------------------------------------------------------------------



 



     11. Miscellaneous.
     (a) Governing Law. This Agreement shall be governed and construed in
accordance with the domestic laws of the Commonwealth of Pennsylvania without
regard to such Commonwealth’s principles of conflicts of laws.
     (b) Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors and administrators of the parties hereto. Neither this Agreement nor
any rights hereunder shall be assignable or otherwise subject to hypothecation
without the consent of all parties hereto.
     (c) Entire Agreement; Amendment. This Agreement, as supplemented by the
Plan and the Rules, contains the entire understanding between the parties hereto
with respect to the subject matter of this Agreement and supersedes all prior
and contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written, with respect to the subject matter of this
Agreement. This Agreement may not be amended or modified without the written
consent of the Corporation and Employee.
     (d) Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which when so executed and delivered shall be
taken to be an original and all of which together shall constitute one document.
     (e) Definitions. Initially capitalized terms not otherwise defined in this
Performance Equity Payment Program Deferred Salary Agreement shall have the
meanings ascribed thereto in the Incentive Plan or the Rules, as applicable.
     IN WITNESS WHEREOF, the parties have executed this Performance Equity
Payment Program Deferred Salary Agreement as of the date first written above.
ALLEGHENY TECHNOLOGIES INCORPORATED

          By:           Name:   Jon D. Walton        Title:   Executive Vice
President, Human Resources, Chief Legal and Compliance Officer       

     
PARTICIPANT
  WITNESS      
 
   

4